Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2021 was filed before the mailing date of the FAOM.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 19 recites “comprising one or more reagent wells, optionally provided within the fluid well insert” and unclear if the reagent wells are claimed or not claimed because of the term “optionally”. For prosecution, the limitation “reagent wells” will be interpreted to be unclaimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-9, 11-12, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vollenweider et al (US20190091696A1 published 03/28/2019; hereinafter Vollenweider).
Regarding claim 1, Vollenweider teaches a microfluidic device (processing system 100 – Fig. 1) for image multiplexing, the microfluidic device comprising: 
a base structure (flow cell carrier 104 – Fig. 1) comprising an optical window (flow cell carrier 104 with one or more apertures 144 – Fig. 1 and paragraph 61); 
a fluid well insert coupled to the base structure (a fluidic handling unit 102 coupled to the flow cell carrier 104 – Fig. 1) and being configured to retain a microscope slide (baseplate 110 of the fluidic handling unit 102 can have a form factor to hold a microscope slide – Fig. 1 and paragraph 27) for mounting of a biological sample within the microfluidic device (baseplate 110 is capable of retaining samples on a slide for applications where chemical analysis processes are performed on multiple samples in parallel – paragraph 27), said fluid well insert being further configured to provide a fluid to said biological sample (fluidic handling unit 102 connects the fluid reservoir 136 in fluidic communication with the microfluidic flow cell 108 – Fig. 1 and paragraph 33); and 
a fluid well insert lid coupled to the fluid well insert (a top cover 142 coupled to the fluidic handling unit 102 – paragraph 53).
Regarding claim 2, Vollenweider teaches the microfluidic device of claim 1, wherein the fluid well insert lid comprises an opaque cover material (top cover 142 can be made of, for example, a solid piece of metal e.g. stainless steel – paragraph 53).
Regarding claim 4, Vollenweider teaches the microfluidic device of claim 1, wherein the base structure further comprises at least one quick release coupling mechanism (retention members 126 disposed on flow cell carrier 104 couples the fluidic handling unit 102 to the flow cell carrier 104 – Fig. 1 and paragraph 62) for releasably attaching the fluid well insert to the base structure (retention members 126 are releasable – Figs. 1-4).
Regarding claim 5, Vollenweider teaches the microfluidic device of claim 4, comprising a plurality of quick release coupling mechanisms each comprising a respective rotatable lug (retention members 126 disposed on flow cell carrier 104 couples the fluidic handling unit 102 to the flow cell carrier 104 – Fig. 1 and paragraph 62), and wherein the rotatable lugs are configured to engage with a respective ledge portion provided on said fluid well insert  (retention members 126 engages the baseplate 110 of the flow cell carrier 104 – Fig. 1 and paragraph 62).
Regarding claim 6, Vollenweider teaches the microfluidic device of claim 5, wherein the rotatable lugs are provided on respective spring clamps attached to the base structure (retention members 126 can be, for example, spring-loaded plastic tabs. In one exemplary embodiment, the spring-loaded plastic tabs are biased in a retention position – paragraph 63).
Regarding claim 7, Vollenweider teaches the microfluidic device of claim 1, wherein the optical window is substantially transparent to electromagnetic radiation (allowing visual observation of microfluidic flow cell 108 by an inverted microscope – paragraph 61) in at least one of the infrared, near-infrared, visible and/or ultraviolet spectra (apertures 144 can be positioned to allow visual or optical access of microfluidic flow cell 108 – paragraph 61).
Regarding claim 8, Vollenweider teaches the microfluidic device of claim 1, wherein the fluid well insert (a fluidic handling unit 102 – Fig. 1) further comprises a fluid well insert cavity (a fluid reservoir 136 of the fluidic handling unit 102 for holding fluids – Fig. 1 and paragraph 31) for providing a fluid in contact with the biological sample (fluid reservoir 136 can be in fluidic communication with microfluidic flow cell 108 via a fluidic network when fluidic handling unit 102 is placed down on flow cell carrier 104 – paragraph 31).
Regarding claim 9, Vollenweider teaches the microfluidic device of claim 8, wherein the fluid well insert further comprises one or more of: a fluid dispenser cavity in fluid communication with the fluid well insert cavity and/or (“and/or” is interpreted as “or” under BRI) a fluid aspiration cavity (open end 134 – Figs. 1-5) in fluid communication with the fluid well insert cavity (fluids can be inserted into and removed from fluidic inlet block 112 via open end 134 by manual or robotic pipetting – paragraph 31).
Regarding claim 11, Vollenweider teaches the microfluidic device of claim 9, wherein the fluid aspiration cavity (open end 134 – Figs. 1-5) and/or (“and/or” is interpreted as “or” under BRI) the at least one fluid guide structure comprise a shaped floor portion (the shape of the open end 134 is capable of retain a fluid – Figs. 1-5) configured to enable the fluid aspiration cavity to retain fluid therein should the microfluidic device be untilted (“should the microfluidic device be untilted” is interpreted as contingent limitation and is deemed unclaimed per MPEP 2111.04).
Regarding claim 12, Vollenweider teaches the microfluidic device of claim 9, wherein the fluid aspiration cavity (open end 134 – Figs. 1-5) and/or the at least one fluid guide structure comprise a fluid dam structure (rim of the open end 134 is a fluid dam that retains the fluid – Figs. 1-5) therein.
Regarding claim 16, Vollenweider teaches the microfluidic device of claim 9, wherein the fluid well insert (apertures 144 formed allowing visual observation of microfluidic flow cell 108 by an inverted microscope – paragraph 61) is configured to enable a labelled portion of the microscope slide (microfluidic flow cell 108 can be formed from a glass slide typically used in standard microscopy – paragraph 69) to remain visible when in use.
Regarding claim 17, Vollenweider teaches the microfluidic device of claim 9, wherein the base structure further comprises one or more fiducial features provided thereon for aligning images of the microscope slide (include one or more locating features (not shown) that facilitate aligning baseplate 110 with flow cell carrier 104. The locating features can be formed on a surface of the baseplate 110 and a surface of the flow cell carrier 104 – paragraph 28).
Regarding claim 18, Vollenweider teaches the microfluidic device of claim 9, further comprising one or more heater and/or cooler operable to control the temperature thereof (slide processing unit 132 can include sensors such as temperature sensor and feedback from these sensors can trigger the integrated slide processing unit 132 to take a specific action or actions – paragraph 80).
Regarding claim 19, Vollenweider teaches the microfluidic device of claim 9, further comprising one or more reagent wells (the processing system 100 comprises multiple fluid reservoirs 136 – Fig. 1), optionally provided within the fluid well insert (see 112b rejection above), wherein said one or more reagent wells are pre-loaded with stains needed for an automated multiplexing process (the integrated slide processing unit can be used to apply and remove liquid reagents, such as those used in staining – paragraph 20).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vollenweider in view of McNeely et al (US20040037739A1 published 02/26/2004; hereinafter McNeely).
Regarding claim 3, Vollenweider teaches the microfluidic device of claim 1, wherein the fluid well insert lid further comprises a fluid input port and a fluid aspiration port.
However, Vollenweider does not teach wherein the fluid well insert lid further comprises a fluid input port and a fluid aspiration port.
McNeely teaches an interface for automated processing of microarray slides, wherein the fluid well insert lid (opaque lid 624 – Fig. 2) further comprises a fluid input port (inlet hole 612 – Fig. 2) and a fluid aspiration port (outlet hole 614 – Fig. 2). McNeely (paragraph 83) teaches that it would be advantageous to use an inlet hole 612 and outlet hole 614 to allow air or fluid already present in the reaction chamber to escape through the outlet hole 614 while injecting fluids.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the top cover 142, as taught by Vollenweider, with the inlet hole 612 and outlet hole 614 and flow path, taught by McNeely, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because the modification is a simple rearrangement of parts.
Claims 10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vollenweider in view of Nishijima et al (US20060159588A1 published 02/26/2004; hereinafter Nishijima).
Regarding claim 10, Vollenweider teaches the microfluidic device of claim 9, with a fluid well insert cavity and/or the fluid well insert (a fluidic handling unit 102 – Fig. 1).
However, Vollenweider does not teach a fluid well insert further comprises at least one fluid guide structure configured to channel fluid into the fluid aspiration cavity as the microfluidic device is tilted.
Nishijima teaches chemical analysis device wherein a fluid well insert (a plurality of inspection cartridges 2 – Fig. 5) further comprises at least one fluid guide structure (the constriction between specimen container 310 and serum unit quantity container 312 – Figs. 5-6) configured to channel fluid into the fluid aspiration cavity as the microfluidic device is tilted (whole blood 501 flows from the specimen container 310 to the serum unit quantity container 312 – Figs. 7-8). Nishijima also teaches that it would be advantageous to use the specimen container 310 and serum unit quantity container 312 to gain the function of separating whole blood (paragraph 72-74).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shape of the reservoir, as taught by Vollenweider, with the shape of the specimen container 310 and the serum unit quantity container 312, taught by Nishijima, to gain the additional function above. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because the modification is a simple direct substitution. 
Regarding claim 13, Vollenweider teaches the microfluidic device of claim 12.
However, Vollenweider does not teach wherein the fluid dam structure has a substantially triangular cross sectional shape.
Nishijima teaches wherein the fluid dam structure has a substantially triangular cross sectional shape (a substantially triangle portion at the radially inner side, and a partition wall 832 as a dam is arranged therebetween – paragraph 162). Nishijima teaches it would be advantageous to use a dam to control the direction of fluid flow.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shape of the rim of the open end 134, as taught by Vollenweider, with the substantially triangular shape, taught by Nishijima, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because it’s a simple change in shape and size.
Regarding claim 14, Vollenweider, modified by Nishijima, teaches the microfluidic device of claim 13, wherein the substantially triangular cross sectional shape. 
Although Vollenweider, modified by Nishijima, does not explicitly teaches provides a sloped surface portion thereof angled at345180614.1U.S. Application No. To be AssignedFiled: August 28, 2020Preliminary Amendment an angle (α) from about 10◦ to about 15◦ with respect to a floor portion of the fluid well insert, Vollenweider, modified by Nishijima, teaches a rim around the open end 134.
The limitation “thereof angled at345180614.1U.S. Application No. To be AssignedFiled: August 28, 2020Preliminary Amendment an angle (α) from about 10◦ to about 15◦ with respect to a floor portion of the fluid well insert” is a mere aesthetic design change over Vollenweider, modified by Nishijima, and per MPEP 2144.04 I matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. Furthermore, one of ordinary skill would understand that angled at an angle (α) from about 10◦ to about 15◦ is a change in size and proportion over the Vollenweider reference and is therefore not patentably distinct (see MPEP 2114.04 IV).
Regarding claim 15, Vollenweider teaches the microfluidic device of claim 9.
However, Vollenweider does not teach wherein the fluid dispenser cavity comprises at least one off axis fluid entry point therein.
Nishijima teaches wherein the fluid dispenser cavity (specimen container 310 and cap 92 in the inspection cartridge 2 – Fig. 5) comprises at least one off axis fluid entry point therein (specimen injection inlet 301 leading into the specimen container 310 is off the central axis of the specimen container 310 – paragraph 70). Nishijima teaches that it would be advantageous to use a specimen injection inlet 301 and a cap 92 to prevent the specimen from flowing out of the inspection cartridge 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fluidic handling unit 102, as taught by Vollenweider, with a specimen injection inlet 301 and a cap 92, taught by Nishijima, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because the modification is a simple direct substitution for predictable results.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Vollenweider in view of Williams et al (US20160327487A1 published 02/26/2004; hereinafter Williams).
Regarding claim 20, Vollenweider teaches the microfluidic device of claim 19.
However, Vollenweider does not teach wherein the reagent wells are covered, with a pierceable film.
Williams teaches reaction chambers for use in system for detecting contaminants in biological samples, wherein the reagent wells are covered with a pierceable film (preferably pre-scored or perforated 416 of the film 410 above the reaction chamber 404 in a way that allows the user to pierce through the film 410 using a pipette – paragraph 73). Williams (paragraph 73) also teaches that it would be advantageous to use a perforated film to provide a visual cue to the user that they have completed the sample deposition step.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the open end 134, as taught by Vollenweider, with the pre-scored film 410, taught by Williams, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because the modification is a simple substitution of one known element for another to obtain predictable results.
Double Patenting


Claims 1-20 of this application is patentably indistinct from claims 1-20 of Application No. 17/165,424. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.S./Examiner, Art Unit 1796            

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797